In the United States Court of Federal Claims
                                       Filed: July 2, 2018


     IN RE DOWNSTREAM ADDICKS
     AND BARKER (TEXAS) FLOOD-
     CONTROL RESERVOIRS                              Sub-Master Docket No. 17-9002L



     THIS DOCUMENT APPLIES TO:

     ALL DOWNSTREAM CASES



                                   SCHEDULING ORDER

        On July 2, 2018, the court convened a telephone status conference during which the parties
discussed the schedule in the above-captioned case. After considering the parties’ argument at
that status conference, the court has determined that the following schedule will supersede prior
Scheduling Orders and govern this case:

       October 5, 2018               Fact Discovery Concludes.

       November 5, 2018              Both Parties Simultaneously Will Exchange Expert Reports.

       December 7, 2018              Expert Discovery Concludes.

       January 11, 2019              The Government Will File A Statement Of Material Facts
                                     To Support Any Motion For Summary Judgment, Together
                                     With Any Affidavits Or Declarations. See Rule of the
                                     United States Court of Federal Claims (“RCFC”) 56(a).

       January 18, 2019              Plaintiffs Will File A Response, Either Accepting Or
                                     Rejecting The Government’s January 11, 2019 Statement Of
                                     Material Facts. (If Plaintiffs Accept The Government’s
                                     January 11, 2019 Statement Of Material Facts, The Court
                                     Will Set A Briefing Schedule On February 1, 2019. If
                                     Plaintiffs Do Not Accept The Government’s January 11,
                                     2019 Statement Of Material Facts, A Pre-Trial Conference
                                     Will Be Held On February 1, 2019.).

       February 1, 2019              The Court Will Issue A Briefing Schedule For Summary
                                     Judgment And Oral Argument, Pursuant To RCFC 56, Or A
                                     Pre-Trial Conference And Hearing Will Be Held At 10:00
                                     A.M. (CST) At The United States District Court For The
                    Southern District Of Texas In Houston, Texas. See RCFC
                    App’x A, VI (Post-Discovery Proceedings).

February 28, 2019   Both Parties Will Meet And Confer And Designate And
                    Exchange Exhibit Lists, Including Any Exhibits To Be
                    Proffered As A Summary. See RCFC App’x A, VI 13 (b),
                    (c); see also FED. R. EVID. 1006.

                    Both Parties Will Meet And Confer And Designate And
                    Exchange Witness Lists, Including Experts And Rebuttal
                    Experts. See RCFC App’x A, VI 13(b), (c).

                    Both Parties Will Exchange The Direct Testimony Of
                    Experts.

March 8, 2019       Both Parties Will File A Joint Certification. See RCFC
                    App’x A, VI 13(d).

March 25, 2019      Both Parties Simultaneously Will File Any Pre-Trial
                    Memorandum Of Law (Optional).

April 8, 2019       An Evidentiary Hearing To Develop The Factual Record
                    Required To Adjudicate Contested Issues Concerning
                    Jurisdiction And A Trial On Liability Will Commence At
                    10:00 A.M. (CST) At The United States District Court For
                    The Southern District Of Texas In Houston, Texas. Both
                    Parties Will Provide Opening Statements.

April 9, 2019       The Court Will Conduct A Ground And Aerial Site Tour
                    With Both Parties’ Counsel And Expert Witnesses.

April 10, 2019      The Evidentiary Hearing And Trial Will Resume And
                    Continue Until Completion.


IT IS SO ORDERED.

                                  s/ Susan G. Braden
                                  Susan G. Braden
                                  Chief Judge




                             2